Citation Nr: 1419731	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1967 to February 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to continue employment as a truck driver due to his service-connected disabilities.  He is currently service-connected for the following disabilities: ischemic heart disease, rated as 60 percent disabling; diabetic nephropathy, rated as 30 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; erectile dysfunction, rated as noncompensable; and bilateral diabetic retinopathy, rated as noncompensable.  The Veteran's combined disability rating (80 percent) meets the minimum schedular criteria for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a).

The Veteran was afforded a VA general examination in December 2011 to assist in determining whether his service-connected disabilities rendered him unable to obtain substantially gainful employment.  The Board notes that at the time of the December 2011 VA examination, the Veteran had not yet been granted service connection for bilateral diabetic retinopathy.  The VA examiner reviewed the claims file and stated that there were no contradictions to sedentary or active employment.  As such, the December 2011 VA examiner opined that the Veteran's service-connected disabilities (at that time) did not serve as a hindrance to either active or sedentary employability.

In a following August 2013 VA diabetes mellitus examination report, the VA examiner noted that the Veteran's diabetes disability did impact his ability to work.  Specifically, the examiner noted that the Veteran was a retired truck driver and was no longer able to obtain a DOT card (department of transportation medical card) due to his insulin requirements.  The VA examiner, however, did not address the Veteran's ability to conduct other forms of employment.  

An August 2013 VA eye examination report diagnosed the Veteran with bilateral diabetic retinopathy and noted that this disability did not impact the Veteran's ability to work.  A subsequent August 2013 rating decision granted service connection for bilateral diabetic retinopathy and assigned a noncompensable rating.

The Board finds that a new medical opinion by a vocational rehabilitation specialist, if possible, is necessary to clarify whether the Veteran is unable to secure substantially gainful employment as a result of all his service-connected disabilities.  The Board is cognizant that the U.S. Court of Appeals for the Federal Circuit recently held that when adjudicating a claim for TDIU, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350 (2013).  In this case, however, the Board finds that such an opinion is necessary in adjudicating the claim as there now appears to be some evidence indicating that the Veteran would be unable to perform employment as a truck driver due to his service-connected diabetes disability.  Further, there is now an additional disability (bilateral diabetic retinopathy), which was not considered in connection with the Veteran's other disabilities at the time of the December 2011 VA general medical evaluation.  

In addition to the reasons for remand discussed above, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence since the last statement of the case (SOC) in March 2012.  A review of the evidence of record since the last SOC demonstrates that new evidence has been associated with the claims file.  See August 2013 VA diabetes and eye examination reports and August 2013 rating decision granting service connection for bilateral diabetic retinopathy.  A SSOC must be furnished to the claimant when additional pertinent evidence is received after a SOC or the most recent SSOC has been issued.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should seek to obtain a medical opinion by a vocational rehabilitation specialist, if possible, to assist in determining the effect of the Veteran's current service-connected disabilities on his employability.  (Note: the Veteran is service-connected for ischemic heart disease, diabetic nephropathy, type II diabetes mellitus, erectile dysfunction, and bilateral diabetic retinopathy).  

The examiner is requested to review all pertinent records associated with the claims file and render an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. 

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it

The report must include a rationale for all opinions expressed.  The claims file, including a copy of this remand, must be made available to the examiner for review.

2.  After completing all indicated development above, readjudicate the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



